Citation Nr: 0831701	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic mental 
disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In the June 2004 decision, the RO held that the claim of 
entitlement to service connection for a chronic psychiatric 
disorder could not be reopened because new and material 
evidence had not been presented.  In September 2005, the 
veteran presented testimony before a Decision Review Officer 
(DRO) during a hearing at the regional office.  In January 
2008 the Board reopened the veteran's claim, finding that new 
and material evidence had been submitted and remanded it to 
the RO for further development.  



FINDINGS OF FACT

It is not shown that the veteran's current chronic mental 
disorder became manifest in service or is otherwise related 
to service or that psychosis became manifest within the first 
postservice year.   



CONCLUSION OF LAW

Chronic mental disorder was not incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the underlying claim of service connection.  
It also explained that VA was responsible for obtaining 
relevant records from any federal agency, and that VA would 
make reasonable efforts to obtain records not held by a 
federal agency, but that it was the veteran's responsibility 
to make sure that VA received all requested records not in 
the possession of a federal department or agency.  This 
letter also advised the veteran to submit any evidence in his 
possession pertaining to his claim.  A November 2006 letter 
provided notice regarding criteria for rating the disability 
at issue and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  
Additionally, a February 2008 letter reiterated the 
claimant's and VA's responsibilities in claims development 
and the notice pertaining to rating criteria and effective 
dates.  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Additionally the case was 
readjucicated by December 2006 and June 2008 supplemental 
statements of the case after complete notice was given.  The 
veteran is not prejudiced by any technical notice deficiency 
that may have occurred along the way, and no further notice 
is required.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The Board notes that the 
veteran did claim that he had had additional treatment for 
mental health problems beyond what was reflected in the 
service medical records obtained by the RO.  In particular, 
the veteran claimed that he had had additional treatment at 
Darnall Army Community Hospital during his period of service.  
In response to this claim, the RO attempted to obtain records 
directly from the hospital but was informed by the facility 
that they did not have any records for the veteran on file.  
The RO also requested any separately held clinical records 
from this facility for the veteran's period of service that 
may have been on file with the National Personnel Records 
Center (NPRC).  In a March 2007 response the NPRC indicated 
that it was necessary for this request to be narrowed to a 
one year time frame to enable a search for such records.  The 
RO informed the veteran of this in a June 2007 letter and 
asked him to specify the one year time frame he wanted to 
designate for this request.  The veteran did not respond to 
this letter.  

The Board also notes that at his September 2005 DRO hearing 
the veteran reported        that in 1982 or 1983 he was 
hospitalized for about a week at the St. Charles General 
Hospital in New Orleans.  The RO requested all records the 
hospital had pertaining to the veteran in March 1997 and in 
response received records of a hospitalization in 1986.  
Although it is not clear whether this is the hospitalization 
to which the veteran was referring, there is no indication 
that St. Charles Hospital had any additional records 
available for the veteran other than those sent to the RO.  
Given that the veteran did not respond to the RO's inquiry 
with a one year time frame for purposes of obtaining clinical 
records and given that there is no indication of any 
additional St. Charles Hospital records, the Board finds that 
the RO has satisfied its duty to attempt to obtain all 
pertinent evidence identified by the veteran.  In addition, 
the veteran was afforded a medical examination in October 
2004 and a subsequent April 2008 medical opinion was also 
obtained as to whether the veteran's current chronic mental 
disorder was incurred in service.  The veteran has not 
identified any additional available evidence pertinent to 
this claim.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review. 

II.  Factual Background

Service medical records reveal that the veteran was seen in 
January 1979 with complaints of depression.  The diagnostic 
impression was situational stress and the veteran was advised 
to return to the clinic for follow-up.  No medications were 
prescribed and there was no evidence of further complaints or 
treatment.  

A November 1986 private hospital psychiatric consultation 
showed that the veteran had injected street drugs recently, 
which was followed by a new exacerbation of ulcer symptoms.  
He referred to marital and job stress as precipitating 
factors.  It was noted that he was a chronic marijuana user 
and occasionally injected narcotics.  The diagnostic 
impressions were polysubstance abuse and probable chronic 
depression and self-medication.  

A separate November 1986 hospital discharge summary shows 
that the veteran was hospitalized for 6 days due to a channel 
ulcer with partial pyloric obstruction.  The final diagnoses 
were posterior penetrating peptic ulcer, possible 
pancreatitis secondary to the ulcer, partial pyloric 
obstruction and reactive depression.  The summary noted that 
the veteran had been seen for the psychiatric consultation.  

A February 2004 VA Social Worker diagnostic interview 
produced diagnostic impressions of rule out bipolar disorder, 
rule out psychotic features, rule out schizophrenic disorder 
and rule out depression with psychotic features.  Mental 
status exam indicated that the veteran had some history of 
racing thoughts and hallucinations.  He also had some 
problems with long and short term memory and his mood was 
somber and tearful.  His affect was off and his speech was 
pressured.  Under psychiatric history the examiner noted that 
the veteran reported that he did go see a psychiatrist for 
stress secondary to peptic ulcer when he was in his 20s.  He 
was placed on Xanax for a short period of time and he felt 
that the Xanax helped.  He indicated that he had no history 
of hospitalization for mental illness but that he did receive 
treatment for mental illness in the military for symptoms, 
which sounded like anxiety and paranoia, similar to what he 
was currently experiencing.  The Social Worker felt that the 
veteran might actually need a short period of hospitalization 
for stabilization.  In a follow up visit with a Psychiatric 
Nurse Specialist the veteran endorsed intense anger and 
irritability and indicated that his wife and daughters had 
told him that he had to get help or they would not continue 
living with him.  He was provided with a prescription for 
sertraline, risperidone and hydroxyzine and efforts to 
schedule him with a VA mental health clinic provider were 
made.  A March 2004 VA medicine note showed a diagnostic 
assessment of psychosis and noted that the veteran was taking 
medication and doing better. 

A June 1997 rating decision granted service connection for 
gastritis with peptic ulcer disease and assigned a 10 percent 
rating effective February 1997.

 A May 2004 VA physician's note shows diagnostic assessments 
of psychosis NOS and depression NOS.  The physician was not 
sure whether the veteran had a true psychosis but noted the 
antipsychotic medication he was taking could also reduce 
anger and irritability.  

On October 2004 VA psychiatric examination the diagnoses were 
polysubstance dependence and substance induced mood disorder.  
The examiner found that based on the veteran's history it was 
impossible to state whether he truly had an underlying mental 
disorder or whether his primary diagnosis was that of 
substance.  He clearly provided a history of chronic use of 
illicit substances but whether he had an underlying 
depression was impossible to state because he had had only a 
total of 90 days of sobriety.  Based on the veteran's history 
it appeared that his primary problem was associated with his 
substance abuse.  

An August 2005 VA history and physical done by a substance 
abuse treatment program showed mental health diagnoses of 
polysubstance dependence and major depression.  A subsequent 
September 2005 psychiatric assessment showed diagnoses of 
alcohol/cocaine dependence, substance induced mood disorder 
and antisocial traits.  

At his September 2005 DRO hearing the veteran testified that 
he first experienced mental problems in service after his 
Sergeant at Fort Hood took him into his office and chewed him 
out in a very personal way, indicating that he would never 
amount to anything.  As he was 18 and impressionable this 
stuck in his mind and subsequently, he had problems with 
authority, sleeping and staying up all night.  He did not 
make formations and did not groom himself properly.  His 
superiors let him stay in the battalion because for some 
reason they did not want to kick him out.  They apparently 
knew that he was going through some tough times.  In 1979 he 
had an issue with his wife where she was supposed to have 
been raped and the veteran asked for emergency leave.  At 
first, his superiors did not want to grant the leave.  At 
that point he started drinking and then proceeded to go and 
"[cuss] out the colonel."  He noted that he would use 
substances as a way of self-medicating his mental distress.  
Drinking and using drugs calmed him, keeping him from acting 
so quickly on his violent tendencies.  He was eventually 
granted the emergency leave.  The veteran also noted that 
after service in 1982 or 1983 he was hospitalized for about a 
week in New Orleans for a nervous breakdown.  He was put on 
Xanax, which seemed to help his depression.  Things that 
normally rattled him did not but when he stopped taking the 
medicine the same things started happening with him making 
the wrong decisions, having nightmares, staying up all night, 
not going to work in the morning and accusing his wife of 
various things.  After that time in 1982 or 1983 he did not 
continue with psychiatric treatment.  He had a family and did 
not have the means to afford stopping work and he did not 
want to admit to himself that he could not handle life.  
Instead he would drink beer to get through the difficult 
times.  He then did not receive any psychiatric treatment 
until 2004 after he lost his job at a furniture store.  

A May 2006 VA mental health clinic Social Worker assessment 
produced diagnostic impressions of polysubstance abuse in 
very short remission (if believing the veteran's history), 
alcohol abuse not in remission, rule out exacerbation of past 
depression and rule out depression.  The Social Worker 
thought that the veteran's basic problem was that he was 
still polysubstance abusing but was not wanting to admit it.  
A subsequent visit with a psychiatric nurse specialist 
produced a diagnoses of mood disorder due to substance abuse, 
cocaine dependence in short term remission and cannabis 
dependence in short term remission.  

In an April 2008 medical opinion a VA clinical psychologist 
indicated that she had reviewed the veteran's claims file.  
After a thorough review of the medical evidence it was 
apparent to her that the issue of whether it was at least as 
likely as not that the veteran's current chronic mental 
disorder had its onset during his period of service could not 
be resolved without resorting to speculation.       

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).
 
Certain listed, chronic disabilities, including psychosis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The veteran alleges that his current mental disorder is 
related to his experiences in military service.  The record 
does establish that the veteran was seen on one occasion with 
complaints of depression during service.  Depression was not 
diagnosed at the time, however; instead, the diagnostic 
impression was simply situational stress and the veteran did 
not receive any treatment.  Probable depression, along with 
polysubstance abuse, was also noted 6 years after service and 
current diagnoses for the veteran include polysubstance 
abuse, substance induced mood disorder and depression.  

Thus, although the record does contain clear evidence of 
current chronic mental disorder, it is not established that 
such disorder became manifest in service or is otherwise 
related to service.  Given that the record does not show that 
a psychiatric diagnosis was established for the veteran in 
service and given that there is no competent evidence of 
record specifically linking the veteran's current chronic 
mental disorder to service, the Board has no basis for 
finding that such disorder became manifest in service or is 
otherwise related to service.  The February 2004 VA Social 
Workers note could be seen as suggesting a possible 
relationship between symptoms in service and current symptoms 
as she did note that the symptoms the veteran described in 
service appeared similar to his current ones.  The Social 
Worker did not find that the veteran's current symptoms were 
first manifest in service or that they were related to 
service, however.  Instead she simply found that the symptoms 
were similar.  Also, the April 2008 medical opinion 
specifically weighs against such a relationship as it could 
not discern a reasonable basis for finding that the veteran's 
chronic mental disorder became manifest in service.  
Additionally, there is no competent evidence that the 
veteran's current mental disorder is related to his service 
connected gastritis with peptic ulcer disorder (so as to 
warrant secondary service connection) nor has the veteran 
alleged such a relationship.  See 38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. 439 (1995).   Although the veteran was 
evaluated in November 1986 for mental disorder while being 
treated for his ulcer, it is not shown that the mental 
disorder was related to this health problem; instead the 
record indicates that it was related to marital and job 
stress.  Further, there is no evidence, nor has the veteran 
alleged, that psychosis became manifest within the first post 
service year so as to warrant presumptive service connection.  
See 38 C.F.R. § 3.307, 3.309.  

Although the veteran alleges that his current mental disorder 
is related to service, as a  layperson, his allegations are 
not competent evidence of a medical diagnosis or nexus.  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, given that it is not established that a 
chronic mental disorder became manifest in service; that 
psychosis became manifest in the first post-service year; or 
that the veteran's current mental disorder is otherwise 
related to service, the preponderance of the evidence is 
against this claim and it must be denied.  See Gilbert, 1 
Vet. App. 49, 55 (1990).
 
  
ORDER

Entitlement to service connection for chronic mental disorder 
is denied.    




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


